Citation Nr: 0017206	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for kidney failure.


FINDINGS OF FACT

There is no plausible evidence showing that the veteran's 
kidney failure is related to his military service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
entitlement to service connection for kidney failure.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service, or if there is a continuity of symptomatology 
sufficient to show that a chronic disorder existed in 
service.  38 C.F.R. § 3.303(b)  (1999).

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b) (1999).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular-renal 
disease became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records consist solely of the veteran's 
induction medical examination report and associated report of 
medical history.  The RO attempted to obtain any other 
available service medical records on several occasions.  The 
reply from the service record repository was that no other 
records were available.  The induction medical examination 
report is dated in August 1987.  It shows that the veteran 
had no noted physical defects.  Genito-urinary status was 
normal.  A urine protein test was positive.  That test was 
conducted prior to active duty, on August 3, 1987, and 
indicated an initial protein level of "1+," and a 1 hour 
repeat level of "3+."

Subsequent to service, private medical records are dated from 
December 1996 to July 1997.  In December 1996, the veteran 
complained of a 2 to 3 week history of stomach pain, 
headaches, hypertension, nausea, and vomiting.  He reported 
greenish gastrointestinal content and anorexia.  He was first 
diagnosed with acute renal failure with renal hypertension on 
December 11, 1996.  He had previously been well, with no 
prior history of renal disease.  He underwent renal biopsy 
and dialysis catheter insertion.  He was started on dialysis.  
The remaining records show follow-up treatment.  In July 
1997, he was additionally diagnosed with peritonitis, due to 
renal failure.

A duplicate copy of the veteran's induction medical 
examination report, a copy of a newspaper article, and 
several letters from the veteran were submitted for Board 
review in May 2000.  The newspaper article, written by a 
physician columnist, reflects that a positive urine protein 
test is indicative of malfunctioning kidneys.  Letters from 
the veteran assert that the article proves that protein in 
urine is a sign of kidney problems.

III.  Analysis

Here, it is clear that the veteran currently has kidney 
failure.  This is shown by the recent, private medical 
records, discussed above.  As such, the first requirement for 
a well grounded claim is met.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contain 
any evidence that kidney failure was incurred in or 
aggravated by service.  Id.; 38 C.F.R. §§  3.303; 3.304  
(1999).  Unfortunately, this is where his claim fails.  The 
Board finds no evidence that his kidney failure was incurred 
in service or that cardiovascular-renal disease was 
manifested within the first post service year.  There is no 
evidence of complaints, treatment, or diagnosis of kidney 
failure or any other kidney problems during service.  Kidney 
failure was first diagnosed many years after service, in 
1996.  The medical records first revealing kidney failure 
state that the veteran had been well 2 to 3 weeks prior to 
that time and had no prior history of kidney failure.

The veteran argues that he had a positive urine protein test 
at the time of his induction medical examination and that 
that is evidence of kidney problems.  However, that fact does 
not relate the veteran's kidney problems to service.  In 
fact, it shows that he had protein in his urine prior to 
service, as his induction medical examination was conducted 
prior to his term of active duty.  Therefore, in order for 
the claim to be well grounded, there must be some evidence 
that the pre-existing kidney malfunction was aggravated 
during service.  38 C.F.R. § 3.306  (1999).  The Board finds 
no such evidence.  No evidence indicates that any kidney 
malfunction worsened during service.  Again, there is no 
evidence of any inservice complaints referable to kidney 
problems and the recent medical evidence states that the 
veteran had been well, with no kidney complaints, 2 to 3 
weeks prior to December 1996.

IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  The claims file contains no 
competent evidence that kidney failure was incurred in 
service or aggravated by service, and there is no competent 
evidence suggesting that it was present in the first post 
service year.  As such, the claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303  (1999); 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for kidney failure is 
denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

